Opinion by
Mr. Justice Simpson,
There is a single assignment of error in this case. It avers that the court below erred in refusing five separate and distinct points for charge, all of which, with the answers thereto, are embodied in the one assignment. By rule 26 of the rules of this court, such joinder constitutes “a waiver of all the errors so alleged”; and there is, therefore, nothing we are called upon to consider.
We are less regretful of this, because, upon the merits, there is nothing in appellant’s contention. The suit was upon an agreement by which the stock of goods of the Plumville Lumber Company, belonging to Noah Seanor alone, was sold to a partnership consisting of Noah Sea-nor, the defendant, Fitt, and George H. Hileman, defendant and Hileman each personally agreeing to pay Seanor one-third of the appraised value thereof. When the stock was appraised, Hileman paid his one-third, but Fitt paid only a portion of his, and his attempt, at the two trials of the case, was to tangle up the matter with the later affairs of the partnership. In this he was unsuccessful, as he should have been. So far as the duty to pay was concerned, it was an individual and not a partnership transaction.
*391The bill of sale of February 18, 1915, suggested as releasing the defendant, relates only to “bills, notes, accounts or other claims due aud owing by said company.” This suit, as stated above, is to recover a personal indebtedness of the defendant, and is not “due and owing by said company.”
The judgment is affirmed.